Title: Henry Knox to Bartholomew Dandridge, Jr., 29 January 1794
From: Knox, Henry
To: Dandridge, Bartholomew Jr.


          
            Dear Sir
            War department January 29. 1794
          
          Please to submit the papers herein enclosed to the President of the United States—Those
            marked with red Ink have been copied to be presented to Congress with the message to
              morrow—The letter to General Pickens being a private letter
            seems upon further consideration not proper to be submitted—Governor Blounts letter of the 27. December and the enclosures have not been copied
            they being considered as irrelative to the subject of the recent offences of our own
              people. I am Dear Sir Your obedient Servant
          
            H. Knox
          
        